United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2686
                                  ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   District of Nebraska.
Moises Flores-Sandoval,                 *
                                        *
            Appellant.                  *

                                  ___________

                             Submitted: February 11, 2004

                                 Filed: May 11, 2004
                                  ___________

Before MELLOY, SMITH, and COLLOTON, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

       A Nebraska federal jury convicted Moises Flores-Sandoval of conspiracy to
distribute and possession with intent to distribute more than 500 grams of
methamphetamine. On direct appeal, Flores-Sandoval argues that the district court1




      1
         The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
erred in refusing to suppress evidence seized2 from a vehicle during a traffic stop. We
affirm.

      On February 18, 2002, Flores-Sandoval was a passenger in a red Toyota with
a California rear license plate. Officer Matthew Lippold of the Omaha Police
Department stopped the vehicle because he believed that it did not have a front
license plate–a requirement under California law.3 It was later determined that the
vehicle did in fact have a front license plate that was partially obscured from view
because it had been mounted below the standard plate bracket.

        Flores-Sandoval's sole argument on appeal is that Officer Lippold lacked
probable cause to stop the car because the vehicle did in fact have both a front and
rear license plate and was not in violation of California–or Nebraska–law. However,
a mistake of fact does not automatically negate the validity of the stop. Officer
Lippold was justified in making the stop if he had an objectively reasonable basis for
believing that the vehicle was not in conformity with Nebraska's traffic laws. United
States v. Sanders, 196 F.3d 910, 913 (8th Cir. 1999) ("The determination of whether
probable cause existed is not to be made with the vision of hindsight, but instead by
looking to what the officer reasonably knew at the time."). Thus, even if the Toyota
was not technically in violation of the Nebraska statute, if Officer Lippold reasonably
believed that the vehicle violated the statute, the stop was valid.




      2
       Ultimately, after the driver of the vehicle had given his consent to search
and a drug dog had alerted on the trunk, Officer Lippold discovered a hidden
compartment in the Toyota's trunk containing eight bundles of methamphetamine.
      3
        A California car is in violation of Nebraska law if it does not have both a
front and rear license plate. Neb. Rev. St. § 60-328 (an out-of-state motor vehicle is
in violation of Nebraska's law that requires a front and rear license plate if the state
in which the car is registered requires a front and rear license plate.)

                                          -2-
        Officer Lippold testified that he saw an empty front license bracket and
assumed that there was no license plate on the front of the car. If credited, Lippold's
testimony shows he mistakenly believed that Flores-Sandoval's car did not have a
front license plate, in violation of Nebraska law. There is nothing in the record before
this court to call into question the credibility determination made by the district court
that Officer Lippold believed he had probable cause to stop Flores-Sandoval's
vehicle. Officer Lippold's mistake was one of fact, not of law. So, we now turn to the
question of whether his mistake of fact was objectively reasonable.

       Officer Lippold testified that he relied on a regular practice of observing
oncoming traffic–via his rear view mirror–and observing the light that bounced off
of the reflective surface on the front license plate of the approaching vehicle. His
observation of the Toyota led him to conclude–after seeing no reflection from the
front of the vehicle and an empty plate bracket–that the vehicle did not have a front
license plate. These perceptions, although flawed, were sufficiently reasonable to
provide probable cause to stop the vehicle in which Flores-Sandoval was traveling.
Following the stop, Lippold obtained consent from the driver to search the vehicle,
and Flores-Sandoval does not question the validity of the consent on appeal.

       Therefore, because Officer Lippold had probable cause to stop the vehicle and
subsequently obtained consent to search the vehicle, we conclude that all of the
evidence seized during the traffic stop was admissible. Accordingly, we affirm the
district court's denial of Flores-Sandoval's motion to suppress.
                         ______________________________




                                          -3-